 

 

JAN 16 2019

 

AO 245B (CASDRev. 02/18) Judgrnent in a Criminal Case

 

 

 

UNITED STATES DISTRICT CO T
soUTHERN DISTRICT OF cALIFoRNIA SOUTC;§§§§ g§?g§§$‘§§ §EH§§HN\A
UJ'\E)

 

 

 

BY naacpl
UNITED sTATEs oF AMERICA JUDGMENT IN A C AL cAsa‘
V_ (For Offenses Committed On or After November l, 1987)
MARVIN GEOVANNY FUNEz-MARTINEZ (1) CaSe N“mb@rf 13(3R5333'CAB

ROBERT C. SCHLEIN

Defendant’s Attorney

 

REGISTRATION No. 81072298

|:| _
THE DEFENDANTI
|X] pleaded guilty to count(s) ONE (l) OF THE ONE-COUNT INFORMATION

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Count
Title & Section Nature of Offense Number§s[
8 USC 1326 ATTEMPTED REENTRY OF REMOVED ALIEN 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
i:i The defendant has been found not guilty on count(s)
\:i Count(s) dismissed on the motion of the United States.

 

|X| Assessment`: $lO0.00 - Waived

JVTA Assessment*: $

E
*Justice for Victims of Trafflcking Act of 2015, Pub. L. No. 114-22.

|X| No fine |:l Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and Special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’S economic circumstances

 

 

 

HON. Cathy Ann Beiicivengo
UNITED STATES DISTRICT JUDGE

lSCR5338-CAB

 

 

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: MARVIN GEOVANNY FUNEZ-MARTINEZ (l) Judgment - Page 2 of 2
CASE NUMBER: lSCR5338-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
TIME SERVED (63 DAYS).

E Sentence imposed pursuant tc Title 8 USC Section 1326(b).
|I| The court makes the following recommendations to the Bureau of Prisons:

E The defendant is remanded to the custody of the United States Marshal.

|:| The defendant shall surrender to the United States Marshal for this district
E at 7 A.M. on

 

 

E as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

l`_'| on or before

E as notified by the United States Ma:rshal.

|:| as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defenda_nt delivered on to
at , with a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

//

18CR5338-CAB

